                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




TIMOTHY BROOKS,                                 )
                                                )
             Plaintiff,                         )
vs.                                             )      CIVIL ACTION NO.
                                                )
WELLS FARGO BANK, N.A.,                         )      3:17-CV-3443-G (BH)
                                                )
             Defendant.                         )




          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the findings and conclusions of the Magistrate Judge are

correct and they are accepted as the findings and conclusions of the court.

      The plaintiff Timothy Brooks’ Motion for New Trial and Reconsideration of the Court’s

July 13, 2018 Judgment, filed August 10, 2018 (docket entry 26), and plaintiff’s Motion

for Stay with Reconsideration New Trial dated 10th August 2018 in cause # CC 15-05401-E

at County Court at Law No. 5, Dallas County, Texas, Appeal Courts Cause # 05-16-00616

and in State District Court Case # DC-14-13646, filed August 10, 2018 (docket entry 27)

are DENIED.
      SO ORDERED.

October 24, 2018.




                    ___________________________________
                    A. JOE FISH
                    Senior United States District Judge




                     -2-
